Case 1:18-cv-00214-JJM-PAS Document 54-4 Filed 11/08/19 Page 1 of 6 PagelD #: 410

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

 

DISTRICT COURT

SUMMONS — TWENTY (20) DAY
Residential Property — Eviction for Other than Nonpayment of Rent

 

 

 

Case Action File Number
6CA-2017-11437
Plaintiff/Landlord Attorney for the Plaintiff/Landlord or the
266 Putnam Ave, LLC Landlord/Plaintiff
Vv. DONALD R. LEMBO
Defendant/Tenant Address of the Plaintiff/Landlord Attorney or

Kenneth Fitch __; the Plaintiff/Landlord
“1.85 DOUGLAS PIKE
eu _. | SMITHFIELD RI 02917
J. Joseph Garrahy Judicial Complex ‘ Address of the Defendant/Tenant

 

6th Division District Court © 4 | 73 Kay Street

One Dorrance Plaza : tae, Cumberland, RI ret
Providence RI 02903 : - | oe a
(401) 458-5400

 

 

 

 

 

TO THE DEFEND ANT/T ENANT:

 

You are hereby served with a “O Coifiglafie for Eviction for NagGompliiate with Rental 1 Agreement” (G.L. 1956 § 34-
18-36), “Complaint for Unlawfully Holding over after | Termination” (G.L. 1956 §34-18-38), or a “Complaint for
Unlawfully Holding over after Expiration of Tenancy” (G.L. 1956 § 34-18-38). If you claim a defense, you must
complete the enclosed Answer for (a fillable version is located on the Rhode Island Judiciary’s website at
www.courts.ri.gov under the heading of Public Resources,’ ‘Forms and file it with the clerk of court within
TWENTY (20) days after you are served with this Summons, Complaint, and Notice of Language Assistance,
exclusive of the date of service. If you fail to file an Answer you will be defaulted. You are also required to mail a
copy of the Answer to the attorney for the Plaintiff/Landlord whose name and address appears above. If the
Plaintiff/Landlord does not have an attorney, then you must mail a copy of your Answer to the Plaintiff/Landlord. You
should retain a copy of the Answer for your file. This matter may be assigned for a hearing by you or the
Plaintiff/Landlord by written motion. If you think the case is “settled,” you should still file an Answer as hereinabove
indicated and make sure that a written settlement is filed with the court.

 

If you do nothing you will be defaulted and judgment for possession of the premises in question and money
damages could be entered against you.

 

This Summons was generated on 10/20/2017 /s/ Nicholas R. Cote
Clerk

 

 

 

 

Witness the seal/watermark of the District Court

DC-CMS-3 (revised April 2015)
Case 1:18-cv-00214-JJM-PAS Document 54-4 Filed 11/08/19 Page 2 of 6 PagelD #: 411

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

 

 

 

 

 

 

 

 

 

DISTRICT COURT
Plaintiff/Landlord Civil Action File Number
266 Putnam Ave, LLC 6CA-2017-11437
v.
Defendant/Tenant
Kenneth Fitch
PROOF OF SERVICE

Select the Defendant/Tenant being’st sery xed (check only one per Proof of Service):

Please Select .

Only One (1) Defendant

Keaieth Fitch

 

 

 

 

 

I hereby certify that on the date fa I mee a copy of this Summons, complaint, blank Answer
form, Language Assistance Notice, and all required” documents received herewith upon the
Defendant/Tenant, by delivering or one said Sg inthe following manner; =

G With the Defendant/Tenant personally.

o At the Defendant/Tenant’s dwelling pe or usual place of abode wae a person of suitable
age and discretion then residing therein... &
Name of person of suitable age and discretion s
Age i
Relationship to the Defendant/T enant _

 

 

 

 

o With an agent authorized by anpointnatt or by law to receive service of process.
Name of authorized agent
If the agent is one designated by statue to receive service, further notice as required by
statue was given as noted below.

 

© Upon a public corporation, body, or authority by delivering said papers to any officer,
director, or manager.
Name of person and designation

 

 

 

Page 1 of 2

DC-CMS-3 (revised April 2015)
Case 1:18-cv-00214-JJM-PAS Document 54-4 Filed 11/08/19 Page 3 of 6 PagelD #: 412

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

 

DISTRICT COURT

 

Upon a private corporation, domestic or foreign:
0 By delivering said papers to an officer or a managing or general agent.

Name of person and designation

 

oc By leaving said papers at the office of the corporation with a person employed therein.
Name of person and designation

 

a By delivering said papers to an agent authorized by appointment or by law to receive service

of process.

Name of authorized agent
If the agent is one designated by statue to receive service, further notice as required by statue

was given as noted below.

 

 

 

3 I was unable to make service after the following reasonable attempts:

 

 

Signature of SHERIFF OR DEPUTY SITERIFF OR CONSTABLE

 

 

 

SERVICE FEE

 

SERVICE DATE:
/ /
Month Day Year

 

 

 

 

 

 

 

 

 

Page 2 of 2

DC-CMS-3 (revised April 2015)
Case Number: G@S8 144.8;CVv-00214-JJM-PAS Document 54-4 Filed 11/08/19 Page 4 of 6 PagelD #: 413

Filed in 6th Division District Court
Submitted: 11/6/2017 11:15:36 AM
Envelope: 1275711

Reviewer: Jacklyn Barraza

. STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

 

DISTRICT COURT

SUMMONS — TWENTY (20) DAY
Residential Property — Eviction for Other than Nonpayment of Rent

 

 

 

 

 

Case Action File Number

6CA~-2017-11437
Plaintiff/Landlord Attorney for the PlaintifffLandiord or the
266 Putnam Ave, LLC Landlord/Plaintiff

Vv. DONALD R. LEMBO
Defendant/Tenant Address of the Plaintiff/Landlord Attorney or
Kenneth Fitch | the Plaintiff/Landiord
w | 85 DOUGLAS PIKE
OE SMITHFIELD RI 02917

J. Joseph Garrahy Judicial Complex) ~} Address of the Defendant/Tenant
6th Division District Court ee se 6 | 73 Kay Street,
One Dorrance Plaza é D ien® Cumberland, RE 02864
Providence RI 02903
(401) 458- 54005

 

 

 

 

TO THE DEFENDANT/T ENANT:

You are hereby seve sills a “Complaint for Evie for Noncompliance with Rental Rerentnent? (G.L. 1956 § 34-
18-36), “Complaint for Unlawfully Holding over after Termination” (GL. 1956 §34- 18-38), or a “Complaint for
Unlawfully Holding over after Expiration of Tenancy” (GL. 1956 § 34-18-38). Hf you claim a defense, you must
complete the enclosed Answer for (a fillable version is located on the Rhode Island Judiciary’s website at
wrw.courts.rigov under the heading of Public Resources, Forms and file it with the clerk of court within
TWENTY (20) days after you are served with this Summons, Complaint, and Notice of Language Assistance,
exclusive of the date of service. If you fail to file an Answer you will be defaulted. You are also required to mail a
copy of the Answer to the attorney for the Plaintiff/Landlord whose name and address appears above. If the
Plaintiff/Landlord does not have an attorney, then you must mail a copy of your Answer to the Plaintiff/Landlord. You
should retain a copy of the Answer for your file. This matter may be assigned for a hearing by you or the
Plaintiff/Landlord by written motion. If you think the case is “settled,” you should still file an Answer as hereinabove
indicated and make sure that a written settlement is filed with the court.

If you do nothing you will be defaulted and judgment for possession of the premises in question and money
damages could be entered against you.

 

This Summons was generated on 10/20/2017 /s/ Nicholas R. Cote
Clerk

 

 

 

 

Witness the seal/watermark of the District Court

DC-CMS-3 (revised April 2015)
Case Number G@S814:148-CV-00214-JJM-PAS Document 54-4 Filed 11/08/19 Page 5 of 6 PagelD #: 414
Filed in 6th Division District Court

Submitted: 11/6/2017 11:15:36 AM

Envelope: 1275711

Reviewer: Jacklyn Barraza

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS
DISTRICT COURT
| Plaintiff/Landlord Civil Action File Number
266 Putnam Ave, LLC 6CA-2017-11437
v.
Defendant/Tenant
Kenneth Fitch
PROOF OF SERVICE
Select the Defendant/Tenant being served (check only one per Proof of Service):
Please Select .
Only One (1) Defendant
Kenneth Fitch |
oR -

 

1 hereby certify that on the date below I served a copy of this Carttohs, complaint, blank Answer
form, Language Assistance Notice, and all required documents received herewith upon the
Defendant/1¢ enant, by. delivering or leaving said papers in the nie manner:

LY With ie Defendant/Tenant personally. . "

co At the Defendant/Tenant’s dwelling house c or r usual ey a abode with a person of suitable
age and discretion then residing therein. :
Name of person of suitable age and discretion
Age |
Relationship to the Defendant/T enant _

 

 

Oo With an agent authorized by appointees or ray ny to receive service of process.
Name of authorized agent
If the agent is one designated by statue to receive service, further notice as required by
statue was given as noted below.

 

ci Upon a public corporation, body, or authority by delivering said papers to any officer,
director, or manager.
Name of person and designation

 

 

 

Page 1 of 2

DC-CMS-3 (revised April 2015)
Case Number QS +b:83€V-00214-JJM-PAS Document 54-4 Filed 11/08/19 Page 6 of 6 PagelD #: 415

Filed in 6th Division District Court
Submitted: 11/6/2017 11:15:36 AM
Envelope: 1275711

Reviewer: Jacklyn’ Barraza

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS

 

DISTRICT COURT

 

Upon a private corporation, domestic or foreign:
o By delivering said papers to an officer or a managing or general agent.
Name of person and designation

 

a By leaving said papers at the office of the corporation with a person employed therein,
Name of person and designation

 

c By delivering said papers to an agent authorized by appointment or by law to receive service

of process.
Name of authorized agent
If the agent is one designated by statue for receive service, further notice as required by statue

was given as noted below,

 

 

 

 

a Iwas unable to make service after the following regeones* one

 

 

Signature of SRE OR BERS SHEE ORC CONS “Ie Fal 7c

oy 5

 

 

 

BAK Sl ae

SERVICE DATE:
Lf! ZA | 7 /

Month ay _—*Year

 

 

 

 

 

Page 2 of 2

DC-CMS-3 (revised April 2015)
